DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 02/08/22.  Claims 1-15 are still pending and have been considered below.

Claim Objections
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim objection(s) have been withdrawn.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the impact event" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the preceding claim language establishes multiple separate and distinct instances of an “impact event” (see at least lines 5, 8, 15 and 18 of Claim 1); thus, renders the claim indefinite in that it is unclear as to which one the limitation in question should be in reference to.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camp, JR. et al. (2011/0126009).
Claim 12:  Camp, JR. et al. discloses a transmitter device, comprising:
electronic circuitry comprising:
wireless transmission means structure for wireless transfer of data to an external device [page 3, paragraphs 0039-0040],
impact sensor circuitry for detecting an impact made to the transmitter device [page 3, paragraphs 0041-0042], and
a clock [page 3, paragraphs 0043-0044],
wherein, when an impact to the transmitter device having a pre-defined characteristic is detected by the impact sensor circuitry(bump event confirmed) [page 3, paragraphs 0043-0044], the transmitter device is configured to:
determine at least one time related value based on the detected impact event(elapse time from detection of bump event, time interval between two bump events and/or computed time of the bump event) [page 3, paragraphs 0045-0046], and
initiate a wireless pairing process comprising the steps of:
retrieving or determining a key K for coding and decoding data(obtain public key) [page 4, paragraphs 0051-0052],
(uses the time measurements to compute private session key which is then encrypted with the public key) [page 4, paragraph 0052],
transmitting a data package comprising the hint H and including at least one time related value(sends encrypted key back, the key generated from time measurements exchanged during pairing/authentication) [page 4, paragraph 0048 | page 4, paragraph 0052].
Claim 14:  Camp, JR. et al. discloses a receiver device, comprising:
electronic circuitry comprising:
wireless data receiving structure [page 3, paragraphs 0039-0040],
impact sensor circuitry for detecting an impact made to the receiver device [page 3, paragraphs 0041-0042],
a clock [page 3, paragraphs 0043-0044], and
a stored algorithm for calculating a key K based on a received hint H and an impact related time value(predetermined key generation algorithm) [page 4, paragraph 0048],
wherein, when an impact to the receiver device having a pre-defined characteristic is detected by the impact sensor circuitry [page 3, paragraphs 0045-0046], the receiver device is configured to:
determine at least one time related value based on the detected impact event [page 3, paragraphs 0045-0046], and
initiate a wireless pairing process comprising the steps of:
receiving a data package comprising a hint H(receive a second time measurement) [pages 3-4, paragraph 0047],
(input both the second time measurement and a first time measurement to a predetermined key generation algorithm to generate private session key) [page 3, paragraph 0046 | page 4, paragraph 0048].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camp, JR. et al. (2011/0126009) in view of Edwards et al. (2009/0024112).
Claim 13:  Camp, JR. et al. discloses the transmitter device as in claim 12, but does not explicitly disclose the transmitter device being in the form of a drug delivery device or a drug delivery assembly, further comprising: a drug reservoir or means structure for receiving a drug reservoir, and drug expelling means structure comprising dose setting means structure allowing a user to set a dose amount of drug to be expelled, the electronic circuitry further comprising: sensor means structure configured to capture a property value related to the dose amount of drug expelled from a reservoir by the expelling means structure during an expelling event, and storage means structure configured to store data in the form of a plurality of property values to thereby create a log.
However, Edwards et al. discloses a similar invention [page 10, paragraph 0106] and further discloses the transmitter device being in the form of a drug delivery device or a drug delivery assembly [page 2, paragraph 0040], further comprising: a drug reservoir or means structure for receiving a drug reservoir [page 3, paragraph 0042], and drug expelling means 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Camp, JR. et al. with the additional features of Edwards et al., in order to provide a medicament delivery system that can communicate electronically with other communication devices and provide compliance information, as suggested by Edwards et al. [page 2, paragraph 0010].
Claim 15:  Camp, JR. et al. discloses the receiver device as in claim 14, but does not explicitly disclose the receiver device being in the form of a storage device further comprising: storage structure configured to store data in the form of a plurality of property values related to dose amounts of drug to thereby create a dose log.
However, Edwards et al. discloses a similar invention [page 10, paragraph 0106] and further discloses the receiver device being in the form of a storage device further comprising: storage structure configured to store data in the form of a plurality of property values related to dose amounts of drug to thereby create a dose log [page 9, paragraph 0103 | pages 12-13, paragraph 0123].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Camp, JR. et al. with the additional features of Edwards et al., in order to provide a medicament delivery system Edwards et al. [page 2, paragraph 0010].

Allowable Subject Matter
Claims 1, 2, 4 and 6-11 are allowed.
Claims 3 and 5 would otherwise be allowable if rewritten to overcome any applicable claim rejection(s) under 35 U.S.C. 112, as set forth in this Office action.

Response to Arguments
Applicant's arguments filed 02/08/22 have been fully considered but they are not persuasive.
First, Applicant argues that the language of Claim 3 is in fact not indefinite; in particular, Applicant appears to contend that the limitation of “the impact event” does not render the claim indefinite because it can be in reference to any of the various instances of “an impact event” in the preceding language.
Initially, Examiner notes that MPEP 2173.05(e) states: 
“A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended…”

Therefore, Examiner respectfully disagrees and submit that the recited claim language in question is in fact indefinite because there are several different impact events in the preceding claim language that the limitation “the impact event” can be in reference to, and simply knowing that they could be in reference to any of them further reinforces the indefiniteness issue.
Second, Applicant argues that prior art of record does not disclose the transmitter and receiver devices, as claimed; in particular, Applicant appears to contend that since Camp, JR. et al. requires a two-way transmission of data and a common private key, it cannot not be read to disclose being in possession of the key K without transmission of any data from the receiver to the transmitter and without using a second encryption key.
Initially, Examiner notes that the claim language, as currently recited, does not appear to preclude any and all communications between the transmitter device and the receiver device; nor does it preclude the use of a common private key.
Additionally, Examiner notes that the transmitter device of Claim 12 is entirely separate in scope from the receiver device of Claim 14 because they are captured in different independent claim groups; thus, any conflicting interoperability between the two elements of Camp, JR. et al. mapped to the corresponding transmitter and receiver devices is irrelevant, as independent claims are examined separately from one another.
Therefore, Examiner respectfully disagrees and submits that the prior art of record does in fact disclose the allegedly deficient features because Camp, JR. et al. appears to reasonably disclose each and every limitation of the claimed transmitter and receiver devices, as clarified above in the prior art rejection.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claimed transmitter and/or the receiver devices determining the key K without transmission of any data from the receiver to the transmitter, determining the key K without using a secondary encryption key, determining the key K by only using the time values based on the detected bump event, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435